DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 12, 14, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duffield et al. (US 6912232) in view of KITADA (US 20120213078).
Regarding claims 1 and 19, Duffield teaches obtaining target resource reservation information based on a plurality of first packets (Fig. 9, Collect Measurement), wherein indicating that the first packets are transmitted through a same virtual network (Fig. 6, the VPN service provider assigns a VPN identification (ID) to the requested VPN); and allocating a resource to the virtual network based on the target resource reservation information (Fig. 9, 3016-Increase Allocation, 3006-Reduce Allocation).
However, Duffield does not expressly teach all of the first packets carry a same virtual network identifier (ID). KITADA teaches [0049] An arriving packet is queued in one of the queues Q1 to Q4 that is identified by identification information included in the arriving packet, for example, identification information identifying VPN via which the arriving packet is received. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with KITADA in order to improve the communication quality ([0047], KITADA).
Regarding claim 2, Duffield teaches obtaining a resource parameter based on the first packets (col. 11 line 54, measure the used bandwidth via direct measurement of the data stream); and further obtaining the target resource reservation information based on the resource parameter (col. 11 line 53, the resource usage measurement device 340 may measure the used bandwidth, packet loss, and/or other transmission parameters via direct measurement of the data stream).
Regarding claim 4, Duffield teaches the resource parameter comprises a feature information set and wherein the feature information set comprises one or more pieces of feature information (col. 11 line 53, For example, the resource usage measurement device 340 may measure the used bandwidth, packet loss, and/or other transmission parameters via direct measurement of the data stream).
Regarding claim 12, Duffield teaches sending, to a third network device (Fig. 4), a fourth message comprising the target resource reservation information and instructing (Fig. 9, In step 3002, the VPN service provider collects measurement data from nodes 302 and/or access points 218-224), based on the target resource reservation information (Fig. 9, Collect Measurement), a resource that needs to be allocated to the virtual network (Fig. 9, 3016-Increase Allocation, 3006-Reduce Allocation).
Regarding claim 14, Duffield teaches transmitting the first packets through a communications interface, and wherein the resource is of the communications interface (Fig. 4, col. 11 line 53, the resource usage measurement device 340 may measure the used bandwidth, packet loss, and/or other transmission parameters via direct measurement of the data stream).
Regarding claim 15, Duffield teaches the virtual network comprises a sliced network (Fig. 4).
Regarding claim 16, Duffield teaches the target resource reservation information comprises at least one of bandwidth information or use duration information (col. 11 line 54, measure the used bandwidth via direct measurement of the data stream).
Regarding claim 18, KITADA teaches transmitting a second packet through the resource, wherein the second packet carries the virtual network identifier ([0049] An arriving packet is queued in one of the queues Q1 to Q4 that is identified by identification information included in the arriving packet, for example, identification information identifying VPN via which the arriving packet is received). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with KITADA in order to improve the communication quality ([0047], KITADA).
Allowable Subject Matter
Claims 3, 5-11, 13, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467